Citation Nr: 0930061	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-27 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant, Ms. C. V., and Mr. M. D.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served as a recognized guerilla from June 1944 to 
July 1945.  He died in July 2003.  The appellant is his 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision by of the 
United States Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  
In that decision, the RO denied entitlement to DIC under 
38 U.S.C. § 1318.  In an August 2008 decision, the Board 
denied the appellant's appeals for service connection for the 
cause of the Veteran's death and for non-service-connected 
death pension.  In that same decision, the Board remanded the 
case to the RO to issue a statement of the case (SOC) on the 
issue of entitlement to DIC under 38 U.S.C. § 1318.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with 
review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

During his lifetime, the Veteran did not claim, and VA did 
not establish, service connection for disability or 
entitlement to VA disability compensation.


CONCLUSION OF LAW

The criteria for DIC for the appellant based on history of 
service-connected disability of the Veteran are not met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

DIC under 38 U.S.C. § 1318

Under certain circumstance, VA pays DIC to the surviving 
spouse of a Veteran who died from a service-connected or 
compensable disability.  38 U.S.C.A. § 1310.  The RO denied 
the appellant's claim for service connection for the cause of 
the Veteran's death.  The Board denied that claim on appeal.  
The appellant is not entitled to DIC on that basis.

The appellant also claims entitlement to DIC under 38 U.S.C. 
§ 1318.  VA pays DIC to a surviving spouse in the same manner 
as if the veteran's death were service connected when the 
veteran, at the time of death, was in receipt of or entitled 
to receive compensation for a service-connected disability 
that was continuously rated totally disabling for a period of 
ten years or longer immediately preceding death.  38 U.S.C.A. 
§ 1318; 38 C.F.R. § 3.22.  VA also pays DIC under 38 U.S.C. 
§ 1318 if a veteran's service-connected disability was 
continuously rated totally disabling beginning within five 
years of the veteran's separation from service; or if the 
veteran was a former prisoner of war, died after September 
30, 1999, and had service-connected disability rated totally 
disabling for one year or longer immediately preceding death.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

In the case, the Veteran did not file a claim for disability 
compensation during his lifetime.  He did not seek, and VA 
did not establish, service connection for any disability.

The appellant has reported that the Veteran was sick prior to 
his death.  She stated that, after the Veteran's service, the 
Veteran's father and a faith healer treated the Veteran for 
an illness, and that the Veteran intermittently had illness, 
and eventually received treatment from a physician.  She 
related that the Veteran had many complicated illnesses, 
including a long history of pulmonary tuberculosis.  She 
asserted that tuberculosis contributed to causing his death.  
In March 2007, and again in October 2007, the appellant, 
accompanied by her adult children, had hearings before an RO 
official.  The appellant's daughter described efforts to 
verify the Veteran's service; and the appellant's son 
emphasized the appellant's need for benefits.

The claims file contains treatment notes and statements from 
N. L. M., M.D., the Veteran's treating physician.  Dr. M. 
reported that the Veteran had pulmonary tuberculosis.  Dr. M. 
stated that the causative organism of tuberculosis was 
present in the Veteran during the Veteran's youth, but that 
tuberculosis did not manifest until later in the Veteran's 
life.  Dr. M. indicated that chronic tuberculosis can lead to 
death from other diseases, including pneumonia.  Dr. M. 
stated that pneumonia was the cause of the Veteran's death.  
The Veteran's death certificate indicates that he died in 
July 2003 from cardio-pulmonary arrest secondary to old age.

In this case, the Veteran was not at any time in receipt of, 
or entitled to receive, compensation for a service-connected 
disability.  He was never found to have service-connected 
disability that was rated totally disabling, for any period.  
The Veteran did not have circumstances that make his 
surviving spouse, the appellant, entitled to DIC under 
38 U.S.C. § 1318.  The Board therefore denies the appellant's 
appeal for that benefit.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With respect to the claim for DIC under 38 U.S.C. § 1318, the 
RO provided the appellant pre-adjudication notice in a July 
2006 letter.  Although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that the claim is being denied.  Dingess, 19 
Vet. App. at 473.  In August 2008, the Board remanded the 
case for the RO to issue an SOC on the issue of entitlement 
to DIC under 38 U.S.C. § 1318.  In September 2008, the RO 
issued an SOC addressing that issue.

VA has assisted the appellant in obtaining evidence and 
afforded the appellant the opportunity to give testimony 
before the Board.  As there is no evidence that the Veteran 
incurred any disease during his service, VA does not have a 
duty to obtain any medical opinion with regard to the § 1318 
claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  


VA has substantially complied with the notice and assistance 
requirements; and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Entitlement to DIC under 38 U.S.C. § 1318 is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


